-        I.
;..              e


          a.‘.            .




                                              OFFICE   OF   THE ATTORNEY GENERAL    OF TEXAS
                                                                    AUSTIN




                              EOon.T'.LI.Trimble                                                 L
                              First Ascistant State Superintendent
                              Austin, Term
                              Dear   Sir* .                          Gpinion Wo. O-3422
                                                                     Be: Spearman Independent
                                                                         school District and
                                                                          the laws governing
                                                                          Its operation.
                                        In your letter of A&l    16, 1941, you request
                              our c;inion in response to a number of questions concern-
                              ing tbe Spesrman Independent School Distrfct, oreatad by
                              sseclal act of the Legislature In June.,1920.. H. B. 7C,
                              Ch. 73, p. 226, Special Laws of Texas, 3rd Called Session,
                              36th Legislature, Your first   question is:
                                                                        .
                                         *Can the Spearman Independent School Dis-
                                   trict change over'and operate under the general
                                   laws of the State.oS Texas? If so, 'whatsteps
                                   would be necessary?

                                         Ke hatie no ztatutes direotly authorizing such a
                               Vhange over*ias you'mcntloa. Article 2767, Revised Civil     ..
                               Statutes, provides a method for abolishing independent
                               sohool districts,.those created by special acts as well as
                               those organized under the general laws. Articles 27678 to
                               2767f, inclusive, should be considered in conneotion sith
                               any such move. If-the Spearman Independ.entSchool District
                               v.'as
                                   crested out of territory containing two or more coxnon
                               school districts, then, ff the rAstrict -:houldbe abolished,
      .                       .the c&non school districts w-.uldresume their prior status,'
                               under Article 2767f. Otherwise, upon abolishment of the
                               District, its territory would be subjeot to formation into
                               a new district or districts, common or independent, or
                               nnnexa:i:.nto other aistricts, depending upon facts and
                               circt+mstencesof which we are not advised.




                                                                                                     Y.
                                                                            i
                                                                                .

                                                                      .,-
     Eonorable T. ir.Trlmble, l?aago                           .
                                   2

                                                         2.
               since your second question depended upon an
     effird=tiveanswer to your first question it need not
     be nOt'oc%.
                 Your third question reads:
                 "Can the Speerman Independent School               -
          . District operate partly under the general.
            law and partly under the special law'?"
               As a general proposlti:Jnthe District must oper-
     ete under the terms of the special aot creating it. Smith
     vs. L!ortonIndependentschool District, 85 S. w. (2%) 853.
     .??oviever,
              certain lavasof a general nature have.been enacted
     since the District was oreated whlch,apply to it. Year
     question is answered affirmativelyIn this way: It must
     operate under the special law creating it, as well as in
     accordanoe with applicable general laws.
                Y&r   fourth question is:
                Van the beard of trustees of the Spearman
           IndependentSchool District levy an amount in ex-
           cess of 25 cents on the hundred dqllars valuation
           for *sinkingfund’ purposes when speolticallyre-
           strloted to.25 cents for such purposes under the
..         speolal act by whioh the 61striot was created?"
               Sections 17, 19 Andy21 of said X.:B. 7G, '3rdCall-
     ed Session, 36th Legislature, read:.
             ..V80.47.' The boera of trustees or the
         Spearmnti.Ind8pendentSchool District is here-
         by authorized to i&sue bonds and borrow money
         OT.the credit of said district ror the pur-
         poses set forth and in the manner prescribed
         by the general laws of the State as .now or
         hereaf$er existing, pertainin& to independent
         school districts; and they shall expand such
         moneys when oolleoted, or any..partof same in
         the manner and for the purposes set forth in
         the $eneral laws of the State, as now or here-
       . after existing, governing Independent school

     ;>    a4str1,0ts*
           -.   ?.
                                  -.                            -_
.   .   .




                Eonarable i. 3E.Trlmble, Fag6 3
                                                                     i.
                         3ec. 19. The board of trustees of said
                    Spcarman IndependentSchool District shall have
                    the pa-werto levy and CO lect.an annual ad val-
                    orcm tax, not to exceed the Constltutlcnallimit
                    as Is now or hereafter may be adopted, for th3
                    ralntenance of the schools therein, and a tax
                    not to exceed twenty-five oents on the one.hun-
                    dred dollars valuafi0n 0n such taxable property
                    for the purchase or sites and for purchaslnS,
                    constructing,repairing, and equipginS public
                    fre4 school bullaln~s within the limits of sda
                    district; provided that the amount of mainten-
                    ance tax, togetherwith the amount of bond tax,
                    shall never exceed the Constituticnallimit as
                    Is n0w or hereafter may,be adopted.
                          "Sec. ?:. The provisions of this Act shall
                     be cumulative of all Scneral laws.now In force,
                     or to be hereinafterenacted, governing indgpend-
                     ent school district, their ?Snner of creating
                     debts, levying and collectin: taxes, axcegt when
                     the same ia in confllot with the provisions of
                     this Act."
                          At the the said Rouse Bill was enacted the con-,
                stitutlonaL limitationwas fifty centson~the one hundred
                dollars valuaticn for oombined malntenanoe and building
                Ftirposes.Arti      7, Se0.2. HOWeVer, on November 2, 1920,
                the people of Texas amended such section of the Constitu-
                tion raising such limitation to one dill~aron the hundred
                aollers valuation. And, in 1921, the Legislature enacted
                into lew Ii.B. 118, Ch. 24, 0. 50, Gen. Laws, 37th LegIS-
                lature, enabling school distriots,.lnoludi-g.independent
                districts create4 by special lavr(Sec. 13), to take advan-
                tage of the constituti nal.amendmentof November, 1920.
                See Articles 27&4 to 2796, Revfsed Civil Statutes. said
                Article 2764 now prescribes the taxing +dtstiozz on this
                Eistrict. Your fburth question is therefore answered In
                the affirmative. However, your attention is call@% to
                subdivision4 of Article 2784, requiring the consent of the
                voters to any such increase.
                          The seventh qu0stion'submitted'byyou roads:
                                                         :                    .
                          "Does Section 17 Sovern ln.the natter of the
                     amount that may be leVi8d for buildings, eto., or
                     ',;this gOV8Tn8d by the 25 oent l%mitation in Sec.,
                       ?"
            2

                                                                      .. .



                                                            r
-   .




        .I



             Zonorabl8 2. zd.Trimble, Fag8   4

                                                                 i.

                       Ghat yieh3ve said in answer to the fourth ques-
             tion indicates the answer to this one. The District may
             proceed under Section 17, bound by the lim1tatlocs set
             forth In Article 2784, and disreEar%ing the twenty five
             cent limitationfound in Section 19 of the Speolal act.
                         The fifth interrogationiXiUd8S   two questions,
             re3ding:
                       "%XIr8 the board Of equalization COnsists
                  entirely of members of the School Board, which
                  can be done under the provisibns of the act ore-
                  atins said district, are the acts of such board
                  of 8qualizatlOnvalid? If a member OS the bosra
                  other than the uresident Dresideo over the board
                  Of equallzation~would'th; acts of such board
                  of equslizat$onbe binding?”
                        .'Section~8.of.
                                     said FIou68'Bi1170 reads:
                           "After every annual assecment   bf the proper-
                  tY of said aistrlot for taxation, as herein provia-
                  ea, the board of, trustees     shall appoint either of
                  their 0~::members or ?ther suitable persons vihose
                  duty it .&all be to act as a.boara of equalization,
                  which said board of.equallzatlonshall be composed
                  of three members    and-shall make and subscribe to an ,
                  oath~a&dnist8red      by the pr8Sfd8nt or SeCr6tary Of
                  th8 bO3rd Of trustees,     or by eny officer authorized
                  to administer'oaths,that they will faithfully and
                  impartially6qualiz.ethe accessed value of the ?ro-
                  perty of the district to the best of their skill and
                  ability; and it is furthe:,providedthet the prese-
                  dent of the boerd of trustees shal be ex-officio
                  member and chairmen of the board of equalizetlon,
                  and said board of equalization shall hove 311 the
                  power and authority now c cnferred by law upon com-
               ., missioners courts, when sitting as a board of equal-
                  ization in firing property values, and shall b8
                  governed by the law applying to commissionerscourts
                  when sitting as 3 board of equalization,as to
                  notice and hearins on raises of property value."
                       Vhlle the trustees of an independent distrlot
             Organized Und6r general laws may not appoint themselves to
             serve as the board of equall~ation (St. Louis S.X. hy. Co.
      EoonorableT.X. Trlcble , Pa@ 5
-..

      VS. Xaples Ind. Sch. Dlst. 30 S. 'VZ.
                                          (2d) 703), it Is ex-
      pressly provided in Seotion 8 that the trustees of the
      Speaxsn Dlstrlot xcayap olnt the EqualizctionBoard from
      their own number. The provision in Article 2791, Revised
      Civil Statutes, to the effect that when an independent            a
      district has Its own assessor the assessment is to be
      equalized "by a board of equalize ion ap?o?nted by the
      board'ol trustees"was Inserted by an anendment to the
      stctute in 1923. It is a general provision and no inten-
      tion to repeal Section S of said H. B. 70 Is manifest. The
      rlrst or the two questions lsgediately above is answered
      in the arrlrmative. Xe do not feel like attempting to give
      a categorloalanswer to the second'of these questions which
      would be applicablaln all 08886, regardless of surrounding
      facts and~oiroumtances. Ye would observe that the presl-
      dent of the board should and.vrehave no doubt does and will
      continue to strictly: ollon the.statute in this respect,
      thus eliminating this q:lestion.    '.
                 The sixth question is:
                 Where the board of'equalization is to oon-
            s&St or others than members or the board or trustees
            of such sohool, how many suuh persons should be
            appointed to such board of equalizationand must
            the President of the Board of Trustees serve as
            Chalrr+anof'the board or equalization?*
                our interpretationof~Section 8 is that such a
      board as that mentioned in this question should be composed
      of the president of the sohool board as ohalman and three
      appointed aembers.~
                                          Yours very truly
                                    ATTORNEY GENEP& OF TEXAS

                                    By ..-.'s/
                                             C&l    C. Cax&k
                                                     Assistant
      CCC:lh
                                    APPROVED: OPIMGB C:‘LlXITTEE
      AP?ROVED APR SO,1941                                          .
                                    BY     BWB    Chairman
      9/ Glenn R. Lewis
      ACTING ATTORRXY GENEAL OF TEXAS                          _



                  .